Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000787
                                                         27-OCT-2015
                                                         11:56 AM



               SCWC-14-0000787 and SCWC-14-0000848

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STEVEN L. FISHER,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-14-0000787 and CAAP-14-0000848; S.P.P. NO. 12-1-0002
                         (CR. NO. 6561))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Perkins, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant Steven L. Fisher’s,

application for writ of certiorari filed on September 14, 2015,

is hereby rejected.

          DATED:    Honolulu, Hawai#i, October 27, 2015.

Steven L. Fisher
petitioner pro se               /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Richard K. Perkins